                     Case 7:19-cv-06713-KMK Document 17 Filed 02/18/20 Page 1 of 14

--- ---------



     UNITED STATES DISTRJCT COURT
     SOUTHERN DISTRJCT OF NEW YORK


     THE DISPLAY ADVANTAGE GROUP, LLC,

                            Plaintiff,

                       V.
                                                                    Civil Action No. 19-cv-6713 (KMK)

     SODASTREAM USA, INC.,

                            Defendant.



                                         CONFIDENTIALITY STIPULATION AND
                                               PROTECTIVE ORDER

                    WHEREAS, during the discovery process in this action, Plaintiff and Defendant have

     been and may be requested to provide certain documents, things, responses to requests for

     admission, responses to interrogatories, and/or testimony that each of them contends may contain

     trade secrets or other confidential and private commercial, financial and/or proprietary

     information;

                    WHEREAS, Plaintiff and Defendants (collectively, the "Parties") wish to protect such

     information from inappropriate disclosure, including disclosure to competitors, which would

     harm the Parties' businesses;

                    WHEREAS, in light of the concerns of inappropriate disclosure, good cause exists for the

     entry of a protective order in the above-captioned action (the "Action") pursuant to Rule 26(c) of

     the Federal Rules of Civil Procedure;
                    IT IS HEREBY STIPULATED AND AGREED, by and between the Parties, through their

     respective counsel of record, and
                    ORDERED BY THE COURT that the following terms and conditions shall govern the

     handling of all information contained in documents, deposition testimony, deposition exhibits,

     and any other written, recorded or graphic material (collectively, "Discovery Material")


     {F3402237.2)                                           1
                 Case 7:19-cv-06713-KMK Document 17 Filed 02/18/20 Page 2 of 14




produced by any Party, or obtained by any Party from a non-party witness in connection with this

Action, whether or not in response to a formal discovery request. The provisions of this

Confidentiality Stipulation and Protective Order ("Protective Order") shall also apply to any non-

party who provides Discovery Material and agrees in writing to be bound to the terms of this

Protective Order. References to a "Party" or "Parties" herein shall also include such non-parties.

                1.   This Protective Order governs the designation, disclosure and use of trade secrets

or other confidential and private commercial, financial and/or proprietary information in this

Action and any appeals or retrials through final judgment. This Protective Order shall govern

until modified or superseded by a further order of this Court.

                2.   In this Protective Order, the terms "CONFIDENTIAL INFORMATION," and

"HIGHLY CONFIDENTIAL INFORMATION-ATTORNEYS' EYES ONLY" shall mean

information so designated in compliance with this Protective Order. Information so designated

may be (without limitation) all or part of a document or thing, testimony, interrogatory answer,

admission, or other form of evidence or discovery.

                3.   Any person, including non-parties, producing documents, information, or other

materials in this Action ("Producing Party") may designate as CONFIDENTIAL

INFORMATION any information, thing, testimony, answers, documents, or other Discovery
Material of a confidential nature that (a) the Producing Party and its counsel (if the party is

represented by counsel) reasonably and in good faith believe is in fact confidential and private;

or (b) has been disclosed only pursuant to a protective order or non-disclosure agreement.
                4.   Any Producing Party may designate any confidential information as HIGHLY

CONFIDENTIAL INFORMATION -ATTORNEYS' EYES ONLY that such party and its
counsel (if the party is represented by counsel) believe in good faith is of a particularly sensitive

nature of the type that could be readily exploited for commercial advantage by a competitor
including, without limitation, (i) proprietary trade secrets or competitively sensitive data, (ii)
customer lists, (iii) customer information, (iv) business, product or marketing plans, (v) cost data,

(vi) pri~ing information, (vii) internal trnining miltcriflh, (vii) mMket studi~s or for~ca~rn, (ix)
{F3402237.2 )                                         2
                 Case 7:19-cv-06713-KMK Document 17 Filed 02/18/20 Page 3 of 14




nonpublic financial data, (x) information concerning development activities for products or

services, (xi) non-public technical information for products, (xii) information protected by statute

or privacy laws and (xiii) research or development or other activities or other non-public

information concerning or relating to current or future products or services.

                5.   A Producing Party may designate Discovery Material as CONFIDENTIAL

INFORMATION or HIGHLY CONFIDENTIAL INFORMATION -ATTORNEYS' EYES

ONLY at the time it produces the material.

                6.   CONFIDENTIAL INFORMATION and HIGHLY CONFIDENTIAL

INFORMATION -ATTORNEYS' EYES ONLY shall be so designated by the following

procedure:

                     (a)   When a document to be produced for inspection contains

CONFIDENTIAL INFORMATION or HIGHLY CONFIDENTIAL INFORMATION -

ATTORNEYS' EYES ONLY, the Producing Party shall so notify the inspecting party by

designating the document as described in Paragraph 7. A document produced for inspection for

which such notice has been given shall be inspected only by persons authorized to receive such

information as provided herein.

                     (b)   The Producing Party shall designate documents as containing
CONFIDENTIAL INFORMATION or HIGHLY CONFIDENTIAL INFORMATION -

ATTORNEYS' EYES ONLY by marking, according to the provisions of Paragraph 7, each page

of the copy that is or contains such information. If any page of a multi-page document is

designated, the Producing Party shall also indicate on the first page of the document that it

contains CONFIDENTIAL INFORMATION or HIGHLY CONFIDENTIAL INFORMATION -

ATTORNEYS' EYES ONLY.
                     (c)   In the case of information produced in electronic media, such as CDs or

DVDs, the designation shall be made by placing the Legend on the exterior of the CD, DVD or

other media. When information is printed out from such media, the Receiving Party shall ensure

that ua(ih pago of all GopiG5 of the printcd~out m11tcri11b conrnim the appropriite de~ignation.
{F3402237.2 }                                       3
                  Case 7:19-cv-06713-KMK Document 17 Filed 02/18/20 Page 4 of 14




                      (d)   When deposition testimony is or contains CONFIDENTIAL

INFORMATION or HIGHLY CONFIDENTIAL INFORMATION -ATTORNEYS ' EYES

ONLY, any attorney of record present may so designate that by notifying others present on the

record of the deposition. The deposition reporter shall then so mark each page of the transcript

that contains designated testimony. Alternatively, any party may, until and including fourteen

(14) days after transmission of a copy of said deposition transcript by the deposition reporter,

designate by page and line or exhibit description those portions of the transcript or exhibits

which contain CONFIDENTIAL INFORMATION or HIGHLY CONFIDENTIAL

INFORMATION-ATTORNEYS ' EYES ONLY. All transcripts and exhibits from depositions

taken in this Action shall be deemed to contain HIGHLY CONFIDENTIAL INFORMATION -

ATTORNEYS ' EYES ONLY until and including fourteen (14) days after transmission of said

deposition transcript to all counsel of record for the parties by the deposition reporter.

                      (e)   When responses to interrogatories or requests to admit contain

CONFIDENTIAL INFORMATION or HIGHLY CONFIDENTIAL INFORMATION -

ATTORNEYS' EYES ONLY, the responding party shall so mark the cover page and each

succeeding page of its response that contain such information pursuant to Paragraph 7.

                 7.   CONFIDENTIAL INFORMATION or HIGHLY CONFIDENTIAL
INFORMATION -ATTORNEYS' EYES ONLY shall be marked by the placement of an

appropriate stamp, sticker or other notice in substantially the following form: "CONFIDENTIAL

INFORMATION"; or "HIGHLY CONFIDENTIAL INFORMATION -ATTORNEYS' EYES

ONLY."
                 8.   (a)   Any CONFIDENTIAL INFORMATION or HIGHLY CONFIDENTIAL
INFORMATION-ATTORNEYS' EYES ONLY, or any document incorporating such

information, that is filed or lodged with the Court shall be filed or lodged with the Court in

accordance with the procedures to file or lodge documents under seal, as set forth in the Local

Rules of this Court.



{F3402237. 2 )                                       4
                 Case 7:19-cv-06713-KMK Document 17 Filed 02/18/20 Page 5 of 14




                     (b)   A copy of each item filed or lodged with the Court under seal, redacted to
remove all confidential information, shall be placed in the public court file.

                     (c)   For any papers to be filed with the Court pursuant to Paragraph 8(a), the

proposed filing shall be accompanied by an application to file the papers or the portion thereof

containing the CONFIDENTIAL INFORMATION or HIGHLY CONFIDENTIAL

INFORMATION -ATTORNEYS' EYES ONLY (if such portion can be segregated) under seal;

and that application shall be directed to the judge to whom the papers are directed.

                9.   CONFIDENTIAL INFORMATION may be disclosed only to persons in the
following categories who have the actual need to review CONFIDENTIAL INFORMATION:

                     (a)   counsel of record for a Party in this Action and their working staff

handling this matter, but not including employees of a Party, such as in-house counsel;

                     (b)   employees, representatives or consultants of a Party to this Action,

provided that, before any CONFIDENTIAL INFORMATION is disclosed to any such individual,

counsel desiring to disclose CONFIDENTIAL INFORMATION to such individual shall first

obtain from such individual a signed Undertaking in the form of Exhibit "A" hereto. Counsel

shall maintain the original signed Undertakings in accordance with Paragraph 20, and deliver

them to the Court for in camera inspection as may be directed by the Court;
                     (c)   outside experts, advisors or consultants (i.e., not current employees or
affiliates of a Party or an affiliate of a Party) and their support staff, retained by counsel of record

in this Action, but only to the extent reasonably deemed necessary by such counsel of record,
provided that, before any CONFIDENTIAL INFORMATION is disclosed to any such outside
expert, advisor or consultant or their support staff, counsel desiring to disclose CONFIDENTIAL
INFORMATION to such outside expert, advisor or consultant or their working staff shall first
obtain from such individual a signed Undertaking in the form of Exhibit "A" hereto. Counsel
shall maintain the original signed Undertakings in accordance with Paragraph 20, and deliver

them to the Court for in camera inspection as may be directed by the Court;



{F3402237.2 )                                        5
               Case 7:19-cv-06713-KMK Document 17 Filed 02/18/20 Page 6 of 14




                   (d)   any personnel of the Court and court reporters/videographers retained to

record and/or transcribe testimony, including deposition testimony, in this Action;

                   (e)   any representative of the Party that produced the CONFIDENTIAL

INFORMATION to the extent the representative has authority to access such information;

                   (f)   personnel of outside photocopy firms or graphics firms (i.e. , not current

employees or affiliates of a Party or an affiliate of a Party) engaged by a Party;

                   (g)   a former employee, former independent contractor or former consultant of

the Party that produced the CONFIDENTIAL INFORMATION who authored, received or was

shown the information during his or her employment by the Producing Party. This Paragraph will

not prevent the disclosure, during a deposition, of a document containing CONFIDENTIAL

INFORMATION to a deponent who was an employee, an independent contractor or a consultant

of the Producing Party when that document was created. Such deponent may be shown such

document during the course of his or her deposition for the limited purpose of determining

whether that document was authored, received by or shown to that deponent during his or her

employment by the party. If the former employee, former independent contractor or former

consultant authored, received or was shown the document during his or her employment by the

Producing Party during the events and transactions at issue in this litigation, he or she may be
subject to further examination regarding that document;

                   (h)   any third party who authored, received or was shown documents marked

by a Producing Party as CONFIDENTIAL INFORMATION in the course of his or her activities

relating to the events or transactions at issue in this litigation. This Paragraph will not prevent the

disclosure, during a deposition, of a document containing CONFIDENTIAL INFORMATION to
a deponent who authored, received or was shown the document in the course of his or her

activities relating to the events or transactions at issue in this litigation when that document was

created. Such deponent may be shown such document during the course of his or her deposition

for the limited purpose of determining whether that document was authored, received by or

Bhown to that deponent in the Gourse of that deponent's activities relating to the events or
{F3402237.2)                                       6
                Case 7:19-cv-06713-KMK Document 17 Filed 02/18/20 Page 7 of 14




transactions at issue in this litigation. If the third party authored, received or was shown the

document in the course of that deponent's activities relating to the event or transactions at issue

in this litigation, he or she may be subject to further examination regarding that document; and/or

                     (i)   any mediator selected by the parties or duly appointed by the Court in this
action.

               10.   HIGHLY CONFIDENTIAL INFORMATION -ATTORNEYS' EYES ONLY

may be disclosed only to persons in categories (a) and (c) through (i) of Paragraph 9 who are in

good faith believed to have a need to review HIGHLY CONFIDENTIAL INFORMATION -

ATTORNEYS' EYES ONLY.

               11.   A party may disclose CONFIDENTIAL INFORMATION or HIGHLY

CONFIDENTIAL INFORMATION -ATTORNEYS' EYES ONLY in a pre-trial court

proceeding upon consent of the Producing Party or permission of the Court.

               12.   (a)   The substance or content of any CONFIDENTIAL INFORMATION, as

well as any notes, abstracts, copies, summaries and memoranda relating thereto shall not be

disclosed to or accessible by anyone other than a person qualified to obtain CONFIDENTIAL

INFORMATION pursuant to this Protective Order, and any such notes, abstracts, copies,

summaries and memoranda shall be treated as CONFIDENTIAL INFORMATION in all

respects.
                     (b)   The substance or content of any HIGHLY CONFIDENTIAL
INFORMATION-ATTORNEYS' EYES ONLY, as well as any notes, abstracts, copies,
summaries and memoranda relating thereto shall not be disclosed to or accessible by anyone

other than a person qualified to obtain HIGHLY CONFIDENTIAL INFORMATION -
ATTORNEYS' EYES ONLY pursuant to this Protective Order, and any such notes, abstracts,

copies, summaries and memoranda shall be treated as HIGHLY CONFIDENTIAL
INFORMATION-ATTORNEYS' EYES ONLY in all respects.
                     (c)   Notwithstanding the restrictions of this Paragraph, an attorney qualified to

receive CONfIDENTIAL INfORMATION or HIGHLY CONfIDENTIAL INrORMATION -
{F3402237.2)                                         7
                 Case 7:19-cv-06713-KMK Document 17 Filed 02/18/20 Page 8 of 14




ATTORNEYS' EYES ONLY under this Protective Order shall not be precluded from rendering

legal advice to or discussing with his or her client in this litigation the merits of any issue in this

litigation, as long as the CONFIDENTIAL INFORMATION or HIGHLY CONFIDENTIAL

INFORMATION-ATTORNEYS' EYES ONLY is not revealed to a person not qualified to

receive such information under the terms of this Protective Order.

                13.   All CONFIDENTIAL INFORMATION or HIGHLY CONFIDENTIAL

INFORMATION -ATTORNEYS' EYES ONLY shall be used solely in preparation for

mediation, trial and/or appeal in this Action, and for no other action, dispute or claim. Except as

provided in this Protective Order, these materials shall not be used or disclosed at any other time

or for any other purpose whatsoever.

                14.   Information acquired from the Producing Party that is designated as

CONFIDENTIAL INFORMATION or HIGHLY CONFIDENTIAL INFORMATION -

ATTORNEYS' EYES ONLY may be used by the recipient only for this Action and not for any

business purpose, or for publicity, or for any purpose other than pursuit of its claims or defenses

in this Court. Such material may not be used or published in press releases, interviews,

advertising, or communications with customers of the Producing or Receiving Parties.

                15.   Except as provided in Paragraph 16, it shall be the duty and responsibility of
counsel of record to ensure that documents and things containing CONFIDENTIAL

INFORMATION or HIGHLY CONFIDENTIAL INFORMATION -ATTORNEYS' EYES

ONLY subject to counsel's control shall at all times be kept in a safe and secure fashion to ensure

that such information is not disclosed to or made accessible to persons other than those

specifically authorized to review such information under this Protective Order. Counsel of record

shall be directly responsible to the Court for fulfilling these responsibilities.
                16.   The inadvertent or unintended disclosure by a party of CONFIDENTIAL

INFORMATION or HIGHLY CONFIDENTIAL INFORMATION -ATTORNEYS' EYES

ONLY, including but not limited to an inadvertent failure to designate as confidential or

privilugud 5uoh Di5oovcry Mrrtcrial within the time periods prescribed by this Protective Order,
{F3402237.2 )                                           8
                 Case 7:19-cv-06713-KMK Document 17 Filed 02/18/20 Page 9 of 14




shall not be deemed a waiver in whole or in part of a subsequent claim of protection under this

Protective Order, either as to the specific information disclosed or as to any other information,

provided that notice of the inadvertent or unintended disclosure is promptly given by the

Producing Party to the other parties. A party receiving notice of a changed designation or claim

of protection shall take reasonable steps to comply with such designation, including the retrieval

of documents that have been distributed in a manner inconsistent with the new designation.

                17.   A party shall not be obligated to challenge the propriety of any designation of

CONFIDENTIAL INFORMATION or HIGHLY CONFIDENTIAL INFORMATION

ATTORNEYS' -EYES ONLY at the time of designation, and a failure to do so shall not

preclude a subsequent challenge to the designation. If a party objects to any designation of such

information the parties shall first try to resolve such dispute in good faith on an informal basis. If

the dispute cannot be resolved informally, the objecting party may seek appropriate relief from

the Court. The burden of showing entitlement to a designation shall be on the Producing Party.

Pending resolution of an objection, the designated material shall be treated as CONFIDENTIAL

INFORMATION or HIGHLY CONFIDENTIAL INFORMATION-ATTORNEYS' EYES

ONLY in accordance with the designation.

                18.   Within forty-five (45) days after the termination of this Action including all
appeals thereof, the originals and all copies of any CONFIDENTIAL INFORMATION or

HIGHLY CONFIDENTIAL INFORMATION -ATTORNEYS' EYES ONLY received by any

party or its attorney or third-party as a result of this Action shall, upon request, be destroyed or

given to the Producing Party or to its attorney. A copy of all court filings, discovery responses,

and court and deposition transcripts (including exhibits) may be retained in the files of outside
counsel for the Parties. Similarly, correspondence, electronic drafts, written discovery responses,

expert reports and attorney notes containing any such information may be retained by outside
counsel. Any information retained shall be maintained pursuant to this Protective Order, and by

retaining the information, outside counsel agrees to the continuing jurisdiction of the Court for

purpmt::i of enforcing thij Protective Order.
{F3402237.2 )                                           9
                    Case 7:19-cv-06713-KMK Document 17 Filed 02/18/20 Page 10 of 14

---------------                        -------------------------- - - -




                    19.   Each Party shall, upon request, provide a certification in writing to all other

     Parties in this Action that it has complied with the requirements of Paragraph 21 within sixty (60)

     days of the termination of this Action.

                    20.   Unless otherwise directed by the Court, counsel of record for each Party shall

     maintain the original signed Undertakings provided to such counsel under Paragraph 9(b) until

     after the termination of this Action including all appeals thereof. Unless otherwise directed by

     the Court, counsel of record responsible for retention of outside experts, advisors or consultants

     and their support staff under Paragraphs 9(c) and 10(b) shall maintain the original signed

     Undertakings for such individuals retained by that counsel until after the termination of this

     Action including all appeals thereof. Counsel of record for each party shall also make every

     reasonable effort to ensure that all persons or entities that have been provided CONFIDENTIAL

     INFORMATION or HIGHLY CONFIDENTIAL INFORMATION -ATTORNEYS' EYES

     ONLY provided under the provisions of this Protective Order comply with the obligations of

     Paragraph 15. This includes, among other things, an obligation by counsel ofrecord for each

     party to make every reasonable effort to ensure that consultants or experts retained by that party

     comply with Paragraph 15.

                    21.   Should any Party, or person qualified to obtain CONFIDENTIAL
     INFORMATION or HIGHLY CONFIDENTIAL INFORMATION -ATTORNEYS' EYES

     ONLY hereunder, or their agents or representatives, receive any request for such information

     produced in this Action, whether through formal compulsory process or lawful authority of a

     court or otherwise, prior to responding thereto, such person or counsel shall promptly serve

     written notice of receipt of same on counsel for all Parties hereto in order to allow said Party or
     Parties to move an appropriate court or tribunal for a ruling respecting the necessity of

     compliance therewith. Notwithstanding the above, however, nothing in this Protective Order

     shall be construed as authorizing a party to disobey a lawful subpoena issued in another action or

     proceeding.



     {F3402237.2}                                           10
               Case 7:19-cv-06713-KMK Document 17 Filed 02/18/20 Page 11 of 14




               22.   If any designated material is disclosed to any person other than as authorized by

this Protective Order, the Party learning of the disclosure will immediately bring all pertinent

facts relating to such disclosure to the attention of the Producing Party. The Party responsible for

the unauthorized disclosure will make every reasonable effort to retrieve the improperly

disclosed material and to prevent further unauthorized disclosure on its own part, and will also

make every reasonable effort to prevent further use and disclosure on the part of the unauthorized

recipient of such information or material.

               23.   If the discovery process calls for the production of information that a Party does

not wish to produce because the party believes its disclosure would breach an express or implied

agreement with a third party to maintain such information in confidence, the Party requested to

produce the information shall promptly give written notice to the third party that its information

is subject to discovery in this litigation, and shall provide the third party with a copy of this

Protective Order. Unless otherwise provided in an express written agreement between the Party

requested to provide the information and the third party, and when the above-referenced written

notice is given to the third party, the Party requested to produce the information will advise the

potential Receiving Party that such notice has been given. The third party shall have twenty-one

(21) days from receipt of such written notice in which to seek relief from the Court, if the third
party so desires. If such twenty-one (21) days elapse without the third party seeking relief from

the Court, the requested information shall be produced in accordance with the terms of this

Protective Order. Notwithstanding the foregoing, if there is an express written agreement

between the Party requested to produce the information and the third party, the provisions of that
written agreement shall control with respect to the production of materials governed by that

written agreement, unless otherwise ordered by the Court.
               24.   Upon final termination of this Action, whether by settlement, dismissal or other

disposition, the provisions of this Protective Order shall continue to be binding upon all persons

or entities who are subject to the terms hereof, and the Court shall retain jurisdiction for

(JllfOfll(jffi(Jnt of thi~ ProteGtive Order.
{F3402237.2)                                          11
                Case 7:19-cv-06713-KMK Document 17 Filed 02/18/20 Page 12 of 14




                25.   The Parties agree to be bound by the terms of this Protective Order prior to its

entry by the Court such that they may begin marking and producing documents pursuant to the
terms herein immediately.

                26.   Third parties who are requested to produce documents or things or provide

testimony in this Action may avail themselves of the provisions of this Protective Order and

designate documents, things or testimony containing confidential information in accordance with
the provisions of this Protective Order.

                27.   Any party may apply to the Court for additional protection or disclosure beyond

the terms of this Protective Order as that party may consider appropriate, including such

information that it may have relating to third parties to this Action.

                28.   Nothing in this Protective Order shall be deemed to be, or construed as, an

admission that any confidential information or Discovery Material is relevant or otherwise

admissible in evidence, and the Parties expressly reserve all objections as to the admissibility,

authenticity and/or relevance of any confidential information or Discovery Material at trial.

                29.   The restrictions and obligations set forth herein relating to confidential

information shall not apply to any information which (a) is already public knowledge, (b)

becomes public knowledge other than as a result of disclosure by a Receiving Party or (c) has
come or shall come into the Receiving Party's legitimate possession independently of the

Producing Party. The party asserting that the restrictions and obligations set forth herein do not

apply to any information designated as CONFIDENTIAL INFORMATION or HIGHLY

CONFIDENTIAL INFORMATION -ATTORNEYS' EYES ONLY shall have the burden of

proving the foregoing grounds (a), (b) or (c).
                30.   The Parties understand that this Protective Order may be limited at trial or hearing

by the need for public trial or hearing in open court. Prior to any trial or hearing in open court,

the parties shall meet and confer in good faith to determine a method for introducing at trial
documents and materials which have been designated as CONFIDENTIAL INFORMATION or

HIGHLY CONfIDBNTIALINfORMATION _,ATTORNEYS' EYES ONLY. The partie~ ~hall
{F3402237.2 )                                           12
               Case 7:19-cv-06713-KMK Document 17 Filed 02/18/20 Page 13 of 14




also agree to remove any and all legends designating any documents and materials as

CONFIDENTIAL INFORMATION or HIGHLY CONFIDENTIAL INFORMATION -

ATTORNEYS' EYES ONLY that may be introduced into evidence at trial prior to the members

of the jury viewing such documents and materials. The parties shall submit their proposed

method to the Court for approval.

               31.   Nothing in this Protective Order shall require production of information that a

Party contends is protected from disclosure by the attorney-client privilege, the work product

immunity, or any other privilege, doctrine, right or immunity. Pursuant to Fed. R. Evid. 502(d),

the production of a privileged or work-product-protected documents is not a waiver of privilege

or protection from discovery in this case or in any other federal or state proceeding. For example,

the mere production of privileged or work-product-protected documents in this case as a part of a

mass production is not itself a waiver in this case or in any other federal or state proceeding. The

Producing Party may assert privilege or protection over produced documents at any time by

notifying the Receiving Party in writing of the assertion of privilege or protection, at which time

the Receiving Party shall promptly comply with Fed. R. Civ. P. 26(b)(5)(B), without waiver of its

right to challenge whether the documents are, in fact, privileged or protected. In addition, a

Receiving Party shall promptly comply with Fed. R. Civ. P. 26(b)(5)(B) if it receives information

that contains privileged matter or attorney work product and such information appears on its face

to have been inadvertently produced.


Dated: New York, New York                          FROSS ZELNICK LEHRMAN & ZISSU, P.C.
       February 18, 2020

                                                   By: /Richard Lehv/
                                                   Richard Lehv (rlehv@fzlz.com)
                                                   151 West 42nd Street
                                                   17th Floor
                                                   New York, New York 10036
                                                   Tel: (212) 813-5900
                                                          Attorneys for Plaintiff, The Display
                                                          Advantage Group, LLC


(F3402237.2}                                          13
               Case 7:19-cv-06713-KMK Document 17 Filed 02/18/20 Page 14 of 14




Dated: New York, New York                  PEARL COHEN ZED EK LATZER BARATZ LLP
      February 18, 2020


                                           By: /Guy Yonay/
                                              Guy Yonay (GY-3028)
                                           1500 Broadway, 12th Floor
                                           New York, NY 10036
                                           Tel: (646) 878-0800
                                           Fax: (646) 878-0801
                                           gyonay@pearlcohen.com
                                                 Attorneys for Defendant SodaStream USA,
                                              Inc.



so~
uJ                    /)




{F3402237.2}                                  14
                 Case 7:19-cv-06713-KMK Document 17-1 Filed 02/18/20 Page 1 of 2




                                                   EXHIBIT A



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


THE DISPLAY ADVANTAGE GROUP, LLC,

                        Plaintiff,
                                                                 Civil Action No. 19-cv-6713 (KMK)
                   V.

SODASTREAM USA, INC.,

                        Defendant.




1. My full name is:
                            --------------------
                2. My address is: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

                3. My present employer is: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

                4. My job description is: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

                5. My prior regular employment or past or present regular employments with any party to

the above-referenced action are: - - - - - - - - - - -
                6. I request access to the following types of information designated under the

Protective Order in this case (check all that apply):

                        CONFIDENTIAL INFORMATION

                        HIGHLY CONFIDENTIAL INFORMATION -ATTORNEYS'

                        EYES ONLY
                7. I have received a copy of the Protective Order entered in the above-referenced action. I

have carefully read and understand the provisions of the Protective Order. I will comply with all

of the provisions of the Protective Order and agree to be bound by the Order's terms.

                8. I will not disclose any CONFIDENTIAL INFORMATION or HIGHLY



{F3402237.2 )                                           15
                Case 7:19-cv-06713-KMK Document 17-1 Filed 02/18/20 Page 2 of 2




CONFIDENTIAL INFORMATION -ATTORNEYS' EYES ONLY to anyone not authorized to

gain access to that information under the Protective Order. I will use any such information only

with respect to this Action including any appeals or retrials.

               9. I will return all CONFIDENTIAL INFORMATION or HIGHLY

CONFIDENTIAL INFORMATION -ATTORNEYS' EYES ONLY that comes into my

possession and all documents or things which I have prepared relating to such information, to an

attorney representing the Party that has employed or retained me.

               10. I submit to the jurisdiction of this Court for the purpose of enforcing the

terms of this Protective Order.

               I declare under penalty of perjury that the foregoing is true and correct. Executed at
_ _ _ _ _ _ _ _,this_ day of _ _ _ _ _ _ _ _ _ __


                                                          Signature:
Dated                                                    Name:
                                                          Address:


                                                          Telephone:
Employer or Business Affiliation:




{F3402237.2}                                             16
